Order entered April 18, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00430-CV

                     IN RE MICHAEL DWAYNE WILLIAMS, Relator

                Original Proceeding from the County Criminal Court No. 10
                                   Dallas County, Texas
                            Trial Court Cause No. MA8359627

                                            ORDER
                          Before Justices Myers, Molberg, and Nowell

       Before the Court is relator’s petition for writ of mandamus, which was dated April 4,

2019 and filed April 11, 2019. We request that the real party in interest and respondent file their

responses, if any, to the petition by May 2, 2019.


                                                      /s/   ERIN A. NOWELL
                                                            JUSTICE